          Case 2:17-cr-00181-APG-DJA Document 139 Filed 08/05/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-181-APG-DJA
3
                   Plaintiff,                          Order Granting the Motion to Dismiss
4                                                      the Indictment for Defendant Swetz
           v.
5
     NU NU SWETZ,
6
                   Defendant.
7

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Swetz.

11                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
12                                             District of Nevada

13                                             /s/Kimberly M. Frayn
                                               KIMBERLY M. FRAYN
14                                             JIM FANG
                                               Assistant United States Attorneys
15

16         Leave of Court is granted for the filing of the above dismissal.

17                      5th
           DATED this _______          August
                              day of ___________, 2021.

18

19
                                            HONORABLE ANDREW P. GORDON
20                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

                                                  3
